                                Case 2:19-cv-00360-MMD-NJK Document 61 Filed 06/25/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT

                      14                                             DISTRICT OF NEVADA

                      15        WILLIE HENRY, JR.,                               Case No. 2:19-cv-00360-MMD-NJK
                      16                            Plaintiff,                   STIPULATION OF DISMISSAL OF
                                                                                 EXPERIAN INFORMATION SOLUTIONS,
                      17                v.                                       INC., WITH PREJUDICE
                      18        EXPERIAN INFORMATION SOLUTIONS,                  Complaint filed: February 28, 2019
                                INC.,
                      19
                                                    Defendant.
                      20

                      21                PLEASE TAKE NOTICE that Plaintiff Willie Henry, Jr., (“Plaintiff”) and Defendant
                      22
                                Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-
                      23
                                entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      24
                                        There are no longer any issues in this matter between Plaintiff and Experian to be
                      25
                                determined by the Court, and Experian is the only remaining defendant. Plaintiff hereby stipulates
                      26

                      27        that all of his claims and causes of action against Experian, which were or could have been the

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00360-MMD-NJK Document 61 Filed 06/25/20 Page 2 of 2



                                subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
                         1

                         2      party.

                         3               IT IS SO STIPULATED.
                                         Dated June 25, 2020.
                         4
                                 KNEPPER & CLARK LLC                                  NAYLOR & BRASTER
                         5
                                 /s/ Miles N. Clark                                   /s/ Jennifer L. Braster
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                  Jennifer L. Braster, Esq., SBN 9982
                         7       Miles N. Clark, Esq., SBN 13848                      Andrew J. Sharples, Esq., SBN 12866
                                 5510 So. Fort Apache Rd, Suite 30                    1050 Indigo Drive, Suite 200
                         8       Las Vegas, NV 89148                                  Las Vegas, NV 89145
                                 Email: matthew.knepper@knepperclark.com              Email: jbraster@nblawnv.com
                         9       Email: miles.clark@knepperclark.com                  Email: asharples@nblawnv.com
                      10
                                 KRIEGER LAW GROUP, LLC                               JONES DAY
                      11         David H. Krieger, Esq., SBN 9086                     Cheryl L. O’Connor, Esq., SBN 14745
                                 Shawn W. Miller, Esq., SBN 7825                      3161 Michelson Drive
                      12         2850 W. Horizon Ridge Parkway, Suite 200             Irvine, CA 92612
                                                                                      Email: coconnor@jonesday.com
                                 Henderson, NV 89052
                      13
                                 Email: dkrieger@kriegerlawgroup.com
                                                                                      Counsel for Defendant
                      14         Email: smiller@kriegerlawgroup.com
                                                                                      Experian Information Solutions, Inc.
                      15         Counsel for Plaintiff

                      16                                            ORDER GRANTING

                      17         STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,

                      18                                             WITH PREJUDICE

                      19

                      20        IT IS SO ORDERED.

                      21                                             _________________________________________
                                                                     UNITED STATES DISTRICT COURT JUDGE
                      22

                      23                                             DATED this ____
                                                                                 25thday of _______________
                                                                                               June         2020

                      24

                      25

                      26

                      27                                                                     Henry v. Dovenmuehle Mortgage et al
                                                                                              Case No. 2:19-cv-00360-MMD-NJK
                      28
                                                                             2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
